Citation Nr: 0821132	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-142 51	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for chronic 
osteomyelitis of the left femur.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to January 1959 and from September 1961 to 
December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2006, the veteran withdrew his request for a personal 
hearing.

A decision on the claim for a total disability rating is 
deferred until the claim of service connection for chronic 
osteomyelitis of the left femur is finally adjudicated. 

The claim of service connection for chronic osteomyelitis of 
the left femur is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in May 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for chronic osteomyelitis of the left femur on the 
basis that the veteran did not submit new and material 
evidence to reopen the claim; although the veteran perfected 
an appeal of the May 2002 rating decision, he subsequently 
withdrew the appeal.

2. The additional evidence presented since the rating 
decision in May 2002 by the RO, denying the veteran's 
application to reopen the claim of service connection for 
chronic osteomyelitis of the left femur, is new and material 
as it relates to an unestablished fact necessary to 
substantiate the claim of service connection. 




CONCLUSIONS OF LAW

1. The rating decision of May 2002 by the RO, denying the 
veteran's application to reopen the claim of service 
connection for chronic osteomyelitis of the left femur, 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008).

2. The additional evidence presented since the rating 
decision by the RO in May 2002, denying the veteran's 
application to reopen the claim of service connection for 
chronic osteomyelitis of the left femur, is new and material, 
and the claim of service connection for chronic osteomyelitis 
of the left femur is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156(a) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, the only matter disposed 
of in this decision, further discussion here of compliance 
with the VCAA with regard to the claim to reopen is not 
necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in May 2002, the RO denied the veteran's 
application to reopen the claim of service connection for 
osteomyelitis, on the basis that the veteran had failed to 
present new and material evidence in support of the claim.  
Although the veteran perfected an appeal of the claim, he 
subsequently withdrew the appeal.  By operation of law, the 
rating decision of May 2002 by the RO became final based on 
the evidence of record.  38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in May 2002 is summarized as 
follows:  

The service medical records show that on entrance examination 
in January 1955 history included a leg infection.  In June 
and July 1964, the veteran was hospitalized for evaluation of 
pain, redness, and swelling of the distal left thigh.  



History included surgery for osteomyelitis in the left femur 
in 1953 and recurrent osteomyelitis with sequestrectomy in 
1959.  A sequestrectomy of the left femur was performed.  The 
diagnosis was chronic osteomyelitis of the left distal femur.   
The Medical Board found that osteomyelitis existed prior to 
service and was not aggravated by service.  

In a statement, dated in September 1964, the veteran stated 
that although he had osteomyelitis prior to service it was 
aggravated by service.  

After service, private medical records, dated in March 1993, 
showed treatment for recurrence of osteomyelitis of the left 
femur.  

Current Application

Although the prior rating decision in May 2002 became final, 
it may nevertheless be reopened if new and material evidence 
is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claim of service 
connection was received in June 2004.  

As the claim to reopen was received after August 2001, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the absence of new and 
material evidence to show that the pre-existing osteomyelitis 
was aggravated by service. 

The additional evidence consists of the following: 

VA records from April and May 2003 show that the veteran 
complained of chronic left thigh and knee stiffness.  A VA 
physician expressed the opinion that the osteomyelitis of the 
left femur could have been activated by the veteran's in-
service physical activity.  

The opinion of the VA physician is new and material evidence 
because the opinion relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence that 
osteomyelitis was aggravated by service, the absence of which 
was the reason the veteran's application to reopen was 
denied, and the reason the claim was previously denied on the 
merits.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for chronic osteomyelitis of the left 
femur is reopened, and to this extent only the appeal is 
granted.






REMAND

Although the record contains a medical opinion that the 
veteran's osteomyelitis could have been activated by the 
veteran's in-service physical activity, the opinion is 
insufficient to determine aggravation of the pre-existing 
osteomyelitis. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination and medical opinion is necessary to decide the 
claim.  Accordingly, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
examination by an orthopedist to 
determine, considering accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and 
character of ostemyelitis:

a). Whether the increase in 
disability during service, that 
is, a recurrent exacerbation of 
ostemyelitis in June 1964, was due 
to natural progress of the pre-
existing osteomyelitis of the left 
femur, which developed in 1953 
prior to service; or, 

b). Whether the increase in 
disability during service, that 
is, a recurrent exacerbation of 
ostemyelitis in June 1964, 
represented a permanent worsening 
of the underlying osteomyelitis as 
contrasted to a worsening of 
symptoms. 


The examiner is asked to comment on the 
findings of the Report of Board of 
Medical Survey, dated in September 
1964. 

The claims file must be made available 
to the examiner for review.

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


